Citation Nr: 1736310	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his back condition is related to an injury he suffered during service and that his right knee condition is related to his back disorder.  Further, he contends he suffers from hearing loss and tinnitus that are related to service, including his military occupational specialty (MOS) of fire protection specialist.

The RO has attempted to schedule the Veteran for VA examinations related to each of the four conditions, including in August 2010, August 2013 and July 2016.  The Veteran is incarcerated at Soledad State Prison and the attempts at obtaining VA examinations for the claimed conditions have been unsuccessful due to his incarceration.  For the reasons stated below, the claims are remanded so that VA examinations may be obtained.

The Board notes the duty to assist provisions of 38 U.S.C. 5103A and 38 CFR 3.159 applies equally to incarcerated Veterans and non-incarcerated Veterans and VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (providing that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedures Manual details the procedures for scheduling examinations of incarcerated veterans.  M21-1, III.iv.3.F.2.d.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by: VHA personnel; prison medical providers at VA expense; or fee-basis providers contracted by VHA.  Id.

In an August 2010 statement, the Veteran indicated the warden of his facility was not opposed to the VA sending an examiner to the facility for an examination.  In a September 2013 substantive appeal, the Veteran similarly indicated VA may send an examiner to his prison facility and in a July 2016 statement, the Veteran reported that the prison medical facility is equipped with a telemedicine system of visual communication to assist with an examination.

The Board notes that, following the cancelation of the scheduled July 2016 VA examination, there were multiple pieces of correspondence in August 2016 that addressed the requested VA examination.  The prison physician, Dr. D.B. indicated an examination could not be provided at the prison and the RO indicated examiners could not travel the 3 hours required to go to the prison facility and examine the Veteran.  Further, "Telemed" had not been set up with Soledad Prison and the RO indicated it would not authorize payment to transport the Veteran to the RO facility.  An additional September 2016 response to these inquiries noted that due to the staffing situation at that time and access priorities, it was not feasible to release a provider for an entire day to complete the required examinations.  Further, the RO stated the Veteran would still need to be transported to the RO facility such that appropriate audiological testing could occur related to the hearing loss and tinnitus claims.

Despite these responses and the reasoning involved, upon remand, the RO must either afford the Veteran a formal VA examination or, if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated, Soledad State Prison.  As noted above, the manual calls for the RO or the local VHA Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by: VHA personnel; prison medical providers at VA expense; or fee-basis providers contracted by VHA.  See M21-1, III.iv.3.F.2.d.

With regard to the Veteran's claim for a back disability, the Veteran's service treatment records (STRs) reflect a back injury and treatment for such.  A September 1976 service treatment record indicated the Veteran went to the emergency room for a back injury and had no prior history of back problems.  He reported that he stood up suddenly from a chair and felt severe pain in his mid-spinal region.  The examiner indicated pain was elicited by percussion at T9-T10 and an x-ray showed acute thoracic spine sprain.  Thereafter, a July 1978 service record noted back pain due to trauma, including twisting while playing baseball.  The pain location was the base of the Veteran's shoulder blades.

Post-service treatment included a June 1995 right L4-5 laminectomy and discectomy procedure.  Also, a September 2009 medical record and MRI indicated moderate L1-2 degenerative disc disease (DDD).

With regard to the right knee, the Veteran contends he has a right knee disability related to his back condition.  Following service, he underwent a series of procedures to his right knee in the 1980's, including multiple arthroscopies.

Because the evidence shows an indication that the Veteran's back disorder is related to an in-service injury, and also that he suffers a right knee disorder which may be related to the back conditions, the Board finds that the claim must be remanded to afford the Veteran a VA examination for his back and right knee.  See 38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends he suffers from current hearing loss and tinnitus related to service.  The STRs do not show documented hearing loss or tinnitus; however, the Veteran's MOS of fire protection specialist is a position in which he was likely exposed to loud noise during service.  Thus, the Veteran should be afforded a VA examination to determine if he currently suffers from hearing loss and tinnitus, and if so, whether the disabilities are related to service.  McLendon, 20 Vet. App. at 79.

If, after documented efforts it is not possible to have the Veteran examined at the Soledad State Prison facility or a VA facility in light of Bolton, a VA examiner should review the Veteran's complete medical records and provide the requested etiology opinions based on this records review, to the extent possible.

Accordingly, the case is REMANDED for the following actions:

1.  Take all reasonable measures to schedule the Veteran for VA examinations regarding his claims of service connection for back, right knee, hearing loss and tinnitus disabilities.  If the Veteran is still incarcerated, schedule the examination pursuant to the guidance in M21-1, Pt. III, Subpt. iv, Ch. 3, Sec. F.2.d.

The record, to include a copy of this remand, should be reviewed by each examiner.  The examiners must discuss the Veteran's in-service and post-service complaints and treatment, as well as his lay assertions.

All pertinent tests should be performed, and all findings reported in detail.  The examiner is requested to advise as follows:

For the claimed back disorder:

a) The examiner should identify each back disorder found on examination.

b) For each back disorder, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that it had its onset during service or is otherwise related to any incident of service, including the documented September 1976 injury and treatment thereafter.

For the claimed right knee disorder:

a) The examiner should identify each right knee disorder found on examination.

b) For each right knee disorder, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that it was caused by his back disability.  The post-service right knee treatment and surgeries should be addressed by the examiner.

For the claimed hearing loss:

a) The examiner should determine whether the Veteran has a hearing loss disability for VA purposes in either ear.  All appropriate audiological tests must be conducted.

b) If the Veteran has hearing loss for VA purposes, the examiner must state whether such is at least as likely as not (50 percent or greater probability) related to his service, to include his MOS as a fire protection specialist.

For the claimed tinnitus:

a) The examiner should determine whether the Veteran has tinnitus.  All appropriate tests should be conducted and the Veteran's lay assertions should be addressed.

b) If tinnitus is identified, the examiner must state whether such is at least as likely as not (50 percent or greater probability) related to his service, to include his MOS as a fire protection specialist.

A complete rationale for all opinions must be provided.

2.  If the RO is unable to obtain the requested examinations due to the Veteran's incarceration, document, in detail, all of the steps taken in attempting to do so.  Further, if an examination cannot be obtained, the RO should arrange for the Veteran's claims folder to be reviewed by appropriate VA examiners and the examiners should provide responses to the above questions, to the extent possible.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

